Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 2, 2019

                                      No. 04-19-00169-CV

                           IN RE E.F.M. AND L.G.Z., CHILDREN,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-01600
                          Honorable Richard Garcia, Judge Presiding

                                         ORDER
        Appellant’s motion for an extension of time to file the appellant’s brief is granted. We
order Amanda J. Wilhelm, counsel for appellant, to file the appellant’s brief by May 19, 2019.
This is an accelerated appeal of an order terminating the appellant’s parental rights which must
be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R. JUD.
ADMIN. 6.2. Given the time constraints governing the disposition of this appeal, further requests
for extensions of time will be disfavored.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court